Citation Nr: 0521501	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
right elbow disorder, to include residuals of a fracture 
of the olecranon with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  Thereafter the case was 
forwarded to the Board.  In November 2003, the Board 
REMANDED the case to the RO for additional development, to 
include compliance with the Veterans Claims Assistance Act 
of 2000.  That development has been completed and the case 
has been returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed 
in this decision has been obtained; the RO has notified 
the veteran of the evidence needed to substantiate the 
claim and obtained all relevant evidence designated by 
him.

2.  The veteran's right (dominant) elbow disorder is 
manifested by arthritis, pain, and some functional 
impairment; however, there is no loss of extension of the 
elbow of more than 20 degrees or limitation of flexion to 
less than 135 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
right elbow disorder, to include residuals of a fracture 
of the olecranon with limitation of motion, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5206, 5207 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the multiple RO decisions, the November 2003 Board remand, 
the Statement of the Case, and Supplemental Statement of 
the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim 
was denied.  In addition, correspondence from the RO sent 
to the veteran, to include the letters, specifically 
notified the veteran of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative 
burdens of the veteran and VA in producing or obtaining 
that evidence or information.  That is, the veteran was 
notified and aware of the evidence needed to substantiate 
his service connection claim for a skin disorder, and the 
avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2001, March 2002, May 2004 and the January 2005 
letters, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant 
was expected to provide; and (4) requesting the appellant 
to provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he 
was informed that it was his responsibility to ensure that 
VA received any evidence not in the possession of the 
Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  Although VCAA was not 
provided until the case was remanded, the Board finds that 
prior to the March 2001 RO decision and subsequently, the 
veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that 
would substantiate his claim.  Thus, the Board finds that 
the veteran received VCAA notice at the required time in 
this case.  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant VA 
and private medical records.  The veteran has not made the 
RO or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  

Additionally, as will be reflected in the analysis section 
of this decision, the VA examination and opinion obtained 
by the RO, along with the private medical evidence of 
record, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims 
files, are sufficient for a determination on the merits of 
the veteran's appeal.  There is no further duty to provide 
another examination or medical opinion.  See 38 C.F.R. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Therefore, the Board finds that all obtainable evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to his claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App.  
384 (1993).

Factual Background

The service medical records show that in March 1968, the 
veteran injured his right arm in an automobile accident.  
The injuries included a fracture of his right humerus and 
lacerations of the right elbow.  The veteran underwent 
surgery and an oleocranon fragment was removed.  In a 
rating decision dated in January 1970, the RO granted 
service connection for residuals of fracture of the right 
oleocranon (elbow) with limitation of motion, which was 
rated 10 percent, and residuals of a fracture of the right 
humerus (arm), rated zero percent.  

In November 2000, the veteran submitted acclaims for 
increased ratings for his right upper extremity 
disabilities.  

Post-service private medical records from August 2000 to 
December 2000 shows that the veteran complained of right 
shoulder pain.  X-rays of the right shoulder taken in 
December 2000 revealed findings consistent with very early 
rotator cuff change, and Type II acromion process with 
mild acromioclavicular spurring with no definite 
osteoarthritic changes noted.  X-rays of the right elbow 
showed marked irregularity and sclerosis of the coroner 
process of the olecranon consistent with osteonecrosis or 
old traumatic change.  No definite or acute fracture was 
identified.  The radial capitular joint appeared to be 
unremarkable.  There was mild narrowing, particularly in 
the posterior aspect of the trochlear joint.  No other 
abnormalities were noted.

On February 2001 the veteran underwent a VA examination.  
He complained of constant pain in the right elbow.  The 
veteran reported that while performing certain tasks, to 
include those that required pulling and lifting, his arm 
would become more painful and tired than it had in the 
past.  He denied taking time off from work due to his 
condition.  

On physical examination the examiner observed no gross 
abnormalities or deformities.  The veteran's right elbow 
was mildly tender on palpitation over the olecranon 
process.  The examiner noted the absence of swelling, 
warmth or erythema.  Flexion was approximately 145 degrees 
and extension was 153 degrees, there was pronation of 90 
degrees and supination of 90 degrees.  The examiner noted 
that the veteran had no limitations, but that he did have 
increased pain at a sooner onset than in the past.  X-rays 
revealed a healing fracture of the olecranon process of 
the ulna.  The elbow joint outline was reduced slightly.  
There were spurs at the articular margins of the olecranon 
process, consistent with degenerative changes.  

The March 2001 RO decision that is the subject of this 
appeal denied the veteran's claims for a rating in excess 
of 10 percent for residuals of a fracture of the right 
elbow and a compensable rating for residuals of a fracture 
of the right humerus.  In his Notice of Disagreement, 
received by the RO in May 2001, the veteran limited his 
appeal to the right elbow disability.

Pursuant to a November 2003 Board remand, the veteran 
underwent a VA another orthopedic examination in 2005, to 
determine whether his condition had worsened since 
February 2001.  He reported increasing discomfort in the 
right shoulder as opposed to the elbow or the mid humerus.  
The veteran, who identified the level of pain as 5 out of 
ten on the average, related that it did not interfere with 
his daily activities, except for the complaint that he 
experienced pain when lifting.  The examiner noted that 
the veteran was right hand dominant.  Additional history 
include a diagnosis of arthritis.  

On examination, ranges of motion for the elbow reflected a 
20 degree extension deficit and flexion to 135 degrees.  
Pronation and supination were noted to be within normal 
limits.  The examiner found no evidence of ligamentous 
instability or palpable tenderness of the joint.  There 
was no evidence of gross external deformity or joint 
effusion.  It was noted that the range of motion was not 
further affected by pain, fatigability, incoordination, 
lack of endurance or repeated testing.  The examiner 
provided an impression of status post-healed fracture 
olecranon process of the ulna with degenerative changes of 
the elbow joint that were not found to have significantly 
changed since the February 2001 VA examination.  

X-rays of the right shoulder revealed minimal degenerative 
changes at the right acromioclavicular joint.  The 
examiner noted right shoulder impingement syndrome 
unrelated to the fractures incurred during service and 
that the right shoulder was not involved in the in-service 
incident.  The examiner concluded that it was not 
reasonable to assume that the right shoulder, which caused 
the veteran to experience pain in the right arm, was 
aggravated by the right elbow pathology.  The examiner 
indicated that he had reviewed the veteran's case file in 
preparation for the report. 

Laws and Regulations 

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 [general rating 
considerations; essentials of evaluative ratings].

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 [higher of two 
evaluations].

It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 [application of rating schedule].

Diagnostic Codes 5206 and 5207, which pertain to limited 
flexion and extension of the elbow, appear to most closely 
match the evidence and reported symptomatology with 
respect to the veteran's right elbow disorder.  The 
veteran's primary complaints center on limited motion due 
to pain, and this is objectively supported.  Accordingly, 
Diagnostic Codes 5206 and 5207 are the most appropriate as 
to this issue at hand.

Diagnostic Code 5206 [forearm, limitation of flexion of] 
provides the following levels of disability:

Major	Minor 50%	40%	Flexion limited to 45[degrees]

40%	30%	Flexion limited to 55[degrees]

30%	20%	Flexion limited to 70[degrees]

20%	20%	Flexion limited to 90[degrees]

10%	10%	Flexion limited to 100[degrees]

0%	0%	Flexion limited to 110[degrees]

38 C.F.R. § 4.71a, Diagnostic Code 5206.

Diagnostic Code 5207 [forearm, limitation of extension of] 
provides the following levels of disability:

Major	Minor 50%	40%	Extension limited to 110[degrees]

40%	30%	Extension limited to 100[degrees]

30%	20%	Extension limited to 90[degrees]

20%	20%	Extension limited to 75[degrees]

10%	10%	Extension limited to 60[degrees]

10%	10%	Extension limited to 45[degrees]

38 C.F.R. § 4.71a, Diagnostic Code 5207.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  According to this regulation, it is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In 
addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 state that when 
evaluating the joints, inquiry will be directed as to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 [reasonable 
doubt to be resolved in veteran's favor].  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Analysis

The veteran is seeking an increased disability rating for 
his service-connected right elbow disorder, which is 
currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5207.  He essentially 
contends that the symptoms associated with his right elbow 
disorder, particularly pain, are more severe than are 
contemplated by the currently assigned rating.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

By the veteran's account, the principal manifestations of 
his right elbow disorder are pain and restricted motion.  
The history of the veteran's right elbow disorder is 
pertinent to the question of which diagnostic code is most 
appropriate.  In March 1968 the veteran injured his right 
arm when he was involved in an automobile accident.  He 
fractured his right humerus and suffered lacerations of 
the right elbow.  The veteran underwent surgery and the 
oleocranon fragment was removed.  Service connection was 
subsequently granted for residuals of fractures of the 
right elbow, rated 10 percent, and the left humerus, rated 
zero percent.  As noted above, the sole issue on appeal is 
entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right elbow.

The current evidence does not refer to or support the 
existence of flail joint or false joint or nonunion of the 
radius and ulna, or a current joint fracture with marked 
cubitus varus or valgus deformity or ununited fracture of 
the head of the radius for purposes of Diagnostic Codes 
5209 and 5201.  Indeed, the VA examiner who performed the 
January 2005 examination, found no evidence of ligamentous 
instability or palpable tenderness of the joint.  He 
provided an impression of status post-healed fracture of 
the olecranon process of the ulna with degenerative 
changes of the elbow joint that were not found to have 
significantly changed since the February 2001 VA 
examination.  

At the January 2005 VA examination, the examiner noted 
degenerative changes of the elbow joint that were not 
found to have significantly changed since the February 
2001 VA examination, where it was determined that there 
were spurs at the articular margins of the olecranon 
process, consistent with degenerative changes.  However, a 
different diagnostic code is not indicated even in the 
presence of arthritis.  The Board notes that under 
Diagnostic Code 5003 [arthritis, degenerative 
(hypertrophic or osteoarthritis)], the disability is rated 
on the basis of limitation of motion of the joint 
affected, which is how the veteran's elbow disability is 
now rated.
The veteran complained of right shoulder pain (5 out of 10 
on the day of examination), but the examiner attributed 
the pain to the shoulder disability and not the elbow.  
Following a physical examination of the veteran, review of 
his case file and clinical studies, the examiner 
determined that X-rays of the right shoulder revealed 
minimal degenerative changes at the right 
acromioclavicular joint and right shoulder impingement 
syndrome unrelated to the fractures incurred during 
service. The examiner concluded that it was not reasonable 
to assume that the right shoulder was aggravated by the 
right elbow pathology.  The Board may only consider  
symptomatology that is medically linked to the right elbow 
disability.

The rating schedule as set out above provides different 
percentage ratings on the basis of whether the major or 
minor appendage is affected.  Cf. 38 C.F.R. § 4.69 [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
hand is to be considered major].  In the veteran's case, 
the disability affects his right elbow, which is his major 
or dominant upper extremity (see, e.g., the report of the 
January 2005 VA examination, wherein the clinician noted 
that the veteran is right handed).  Therefore, it will be 
evaluated as a major (dominant) musculoskeletal group for 
rating purposes.

The VA examiner who performed the February 2001 
examination noted that flexion of the right elbow was 
approximately 145 degrees and extension was 153 degrees, 
there was pronation of 90 degrees and supination of 90 
degrees.  The examiner indicated that the veteran had no 
limitations, but that he did have increased pain at a 
sooner onset than in the past.  The January 2005 VA 
examination showed a 20 degree extension deficit for the 
right elbow with flexion to 135 degrees.  Pronation and 
supination were noted to be within normal limits.  

When considering exclusively measured findings, and 
applying such findings to the rating schedule, the Board 
finds that a rating in excess of 10 percent is not 
warranted because such a rating requires a showing that 
flexion is not possible past 90 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5206.  This is clearly not 
demonstrated in the recent medical evidence.

With respect to Diagnostic Code 5207, extension of the 
left forearm is clearly not limited to 75 degrees or more, 
which would allow for the assignment of a 20 percent or 
higher rating.  Extension was measured as a loss of only 
20 degrees.  The normal range of motion of the elbow is 
from 0 o 145 degrees.  See 38 C.F.R. § 4.71, Plate I.  
Loss of 20 degrees of extension results in a finding of 
extension to no less than 125 degree, which does not 
support a compensable rating.  There is no medical 
evidence that supports a higher rating on the basis of 
limitation of pronation or supination.  See Diagnostic 
Code 5213.  The most recent examination revealed normal 
pronation and supination.  There is no indication from the 
evidence that the veteran's elbow is ankylosed for 
purposes of Diagnostic Code 5205.  The Board refers to the 
range of motion findings discussed in more detail above. 

The Board has also considered the applicability of 
Diagnostic Code 5208, which provides a 20 percent 
disability rating where flexion of the elbow is limited to 
100 degrees, and extension is also limited to 45 degrees.  
However, as discussed above, there is no more than a loss 
of 20 degrees of extension  and flexion is to 135 degrees.

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, supra.  Objectively, the 
January 2005 examiner found no objective evidence that the 
veteran's range of motion of the right elbow was limited 
by pain, fatigability, incoordination, lack of endurance 
or repeated testing.  Although the examiner noted that the 
veteran reported pain in the performance of certain tasks, 
such as lifting, pain was associated with the right 
shoulder rather than the elbow.  The preponderance of the 
evidence is against a finding that pain or flare-ups of 
pain, supported by objective findings, results in addition 
limitation of motion of the elbow to a degree that would 
support a rating in excess of 10 percent under 38 C.F.R. 
§§ 4.40 and 4.45, nor is there evidence of weakness, 
incoordination, fatigability or other symptoms that 
results in such additional limitation of motion of the 
elbow.  

For reasons discussed above the evidence does not support 
a rating higher than 10 percent for the veteran's right 
elbow disability under any potentially applicable 
schedular criteria.

The Board has considered the representative's request to 
consider VAOPGCPREC 23-97.  In that opinion, the General 
Counsel determined that when a knee disorder is rated 
under Diagnostic Code 5257, and a veteran also has 
arthritis with limitation of motion which at least meets 
the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  The Board finds that this opinion is clearly 
limited to the knee.  While the veteran has arthritis of 
the right elbow, 38 C.F.R. § 4.71a, Diagnostic Code 5003 
directs the adjudicator to the range of motion codes.  
There are no separate rating codes for instability of an 
elbow.  Moreover, the most recent examination specifically 
ruled out any ligamentous instability of the right elbow.  
See report of January 2005 VA examination.  The cited 
opinion is not applicable to an elbow disability by law 
or, in the Board's judgment, by analogy.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said 
to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  The evidence does not show that the 
veteran's service-connected right elbow disorder presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular 
schedular standards.  Accordingly, a referral for 
consideration of the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
is against the veteran's claim of entitlement to an 
increased rating in excess of 10 percent for a right elbow 
disorder, to include residuals of a fracture of the 
olecranon with limitation of motion.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

The veteran's claim of entitlement to a rating in excess 
of 10 percent for a right elbow disorder, to include 
residuals of a fracture of the olecranon with limitation 
of motion, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


